


Exhibit 10.59

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

 

DEFERRED SHARE UNIT PLAN

 

 

Effective:  May 3, 2005

Amended:  March 14, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

PREAMBLE AND DEFINITIONS

 

 

 

1.1

Title

3

1.2

Purpose of the Plan

3

1.3

Definitions

3

1.4

Schedules

4

 

 

 

ARTICLE 2

INTERPRETATION

 

2.1

Governing Law

4

2.2

Severability

5

2.3

References

5

 

 

 

ARTICLE 3

ELIGIBILITY

 

3.1

Establishment

5

3.2

Participation

5

3.3

No Additional Rights

5

 

 

 

ARTICLE 4

DEFERRED SHARE UNIT GRANTS AND ACCOUNTS

 

4.1

Grants

5

4.2

Election to Participate

5

4.3

Effect of Notice

6

4.4

Termination or Change to Election

6

4.5

Timing and Recording of Credits

6

4.6

[Intentionally Left Blank]

6

4.7

Deferred Share Unit Account

6

4.8

Dividends

6

4.9

Adjustments

7

4.10

No Price Adjustment

7

 

 

 

ARTICLE 5

REDEMPTION ON RETIREMENT OR DEATH

 

5.1

Redemption

7

5.2

Payment of Redeemed Amount

8

 

 

 

ARTICLE 6

SHAREHOLDER RIGHTS

 

6.1

No Shareholder Rights

8

 

 

 

ARTICLE 7

ADMINISTRATION

 

7.1

Unfunded Obligation

8

7.2

[Intentionally left blank]

8

 

--------------------------------------------------------------------------------


 

7.3

Amendment and Termination

8

7.4

Costs of Administration

8

 

--------------------------------------------------------------------------------


 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

DIRECTORS’ DEFERRED SHARE UNIT PLAN

 

ARTICLE 1

PREAMBLE AND DEFINITIONS

 

1.1                                                                              
Title.

 

The Plan herein described shall be called the “Deferred Share Unit Plan”, and is
referred to herein as the “Plan”.

 

1.2                                                                              
Purpose of the Plan.

 

The purpose of the Plan is to align the compensation incentives available to the
employees, officers and directors of the Corporation and the interests of the
Corporation’s parent company.

 

1.3                                                                              
Definitions.

 

“Board” means the board of directors of the Corporation.

 

“Corporation” means Biovail Laboratories International SRL and any successor
corporation whether by amalgamation, merger or otherwise.

 

“Deferred Share Unit” means a bookkeeping entry, the value of which on any
particular date shall be equal to the Market Price.

 

“Deferred Share Unit Account” has the meaning ascribed thereto in Section 4.7.

 

DSU Allocation” means such amount as may from time to time be determined by
resolution of the Board;

 

“Election Notice” has the meaning ascribed thereto in Section 4.2.

 

“Market Price” means the market price of a Share and shall be the VWAP on the
TSX, or the NYSE or other stock exchange where the majority of the trading
volume and value of the Shares occurs, for the five trading days immediately
preceding such date, except that with respect to Members subject to U.S.
taxation, to the extent required by Section 409A of the Code, “Market Price” of
a Share means the greater of (i) the Market Price as calculated above or (ii)
the VWAP on the TSX, or the NYSE or other stock exchange where the majority of
the trading volume and value of the Shares occurs, for the single trading day
immediately preceding such date.  The Market Price so determined may be in
Canadian dollars or U.S. dollars.  As a result, the Market Price of a Share in
respect of a Deferred Share Unit that will be paid in Canadian dollars shall be
either (a) such Market

 

--------------------------------------------------------------------------------

 

Price as determined above, if in Canadian dollars, or (b) such Market Price as
determined above converted into Canadian dollars at the closing rate of exchange
of the Bank of Canada on the Date of Grant, if in U.S. dollars.  Similarly, the
Market Price of a of a Share in respect of a Deferred Share Unit that will be
paid in U.S. dollars shall be either (a) such Market Price as determined above,
if in U.S. dollars, or (b) such Market Price as determined above converted into
U.S. dollars at the closing rate of exchange of the Bank of Canada on the Date
of Grant, if in Canadian dollars.  If on the such date there is not a closing
rate of exchange of the Bank of Canada, then the Market Price of a Share shall
be determined as provided above on the first day immediately preceding such date
for which there was such a closing rate of exchange.  The Market Price of a
Share shall be rounded up to the nearest whole cent.

 

“Member” means an employee, officer or director of the Corporation who becomes a
participant in the Plan in accordance with Article 4.

 

“Member’s Termination Date” has the meaning ascribed thereto in Section 5.1.

 

“NYSE” means the New York Stock Exchange.

 

“Payment Date” has the meaning ascribed thereto in Section 4.1.

 

“Shares” means the common shares of Biovail Corporation and such other shares as
may be substituted therefor as a result of amendments to the articles of Biovail
Corporation, a reorganization of Biovail Corporation or otherwise.

 

“Trading Day” means any date on which the TSX is open for the trading of the
Shares.

 

“TSX” means the Toronto Stock Exchange.

 

“VWAP” means the volume weighted average trading price of the Shares, calculated
by dividing the total value by the total volume of Shares traded for the
relevant period.

 

1.4                                                                              
Schedules.

 

Schedule A — Election Notice

Schedule B — Redemption Notice

 

ARTICLE 2

INTERPRETATION

 

2.1                                                                              
Governing Law.

 

The Plan shall be governed and interpreted in accordance with the laws of
Barbados.

 

4

--------------------------------------------------------------------------------


 

2.2                                                                              
Severability.

 

If any provision of the Plan or part hereof is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof.

 

2.3                                                                              
References.

 

Headings wherever used herein are for reference purposes only and do not limit
or extend the meaning of the provisions herein. In the Plan, references to the
singular shall include the plural and vice versa, as the context shall require.

 

ARTICLE 3

ELIGIBILITY

 

3.1                                                                              
Establishment.

 

Subject to obtaining Board approval, the Plan shall be effective as at May 4,
2005.

 

3.2                                                                              
Participation.

 

Each employee, officer or director of the Corporation shall become a Member in
the Plan if so designated by resolution of the Board.

 

3.3                                                                              
No Additional Rights.

 

Nothing herein contained shall be deemed to give any person the right to be
retained as an employee, director or officer of the Corporation.

 

ARTICLE 4

DEFERRED SHARE UNIT GRANTS AND ACCOUNTS

 

4.1                                                                              
Grants.

 

From time to time, as the Board may consider appropriate, a Member may be
credited, without further or other formality, with the respective number of
Deferred Share Units as may be determined by dividing the DSU Allocation by the
Market Price at the date of payment determined by the Board (a “Payment Date”).

 

4.2                                                                              
Election to Participate.

 

Each Member shall have, subject to the conditions stated herein, the right to
elect at any time and from time to time in accordance with this Section 4.2, to
be credited with Deferred Share Units in lieu of all or any part of any cash
compensation payable to such Member.  No such election shall be effective unless
and until the Member in question shall have filed a notice of election in the
form of Schedule A hereto (the “Election Notice”) with the Corporation’s
Secretary, which notice, subject as hereinafter provided, may be filed at any
time.

 

5

--------------------------------------------------------------------------------


 

4.3                                                                              
Effect of Notice.

 

A duly filed Election Notice shall be binding upon the Member who filed it, and
upon the Corporation, unless and until such Member has filed a subsequent
Election Notice to terminate or change his or her election and such subsequent
Election Notice has become effective in accordance with the Plan.

 

4.4                                                                              
Termination or Change to Election.

 

(a)                                  Each Member is entitled to terminate or
change his or her election specified in any Election Notice filed with the
Corporation by filing with the Secretary of the Corporation a subsequent
Election Notice, provided that no Member shall be entitled to file more than one
Election Notice in any calendar year unless specifically authorized by
resolution of the Directors.

 

(b)                                 For greater certainty, subject to the
foregoing limitation, a Member who has filed a subsequent Election Notice to
terminate an earlier election by the Member may thereafter again elect in
accordance with Section 4.2.

 

4.5                                                                              
Timing and Recording of Credits.

 

(a)                                  Each Member who has filed an Election
Notice in accordance with Section 4.2 shall be credited with Deferred Share
Units as hereinafter provided in respect of the cash payment in respect of which
such election is made, immediately upon the later to occur of:  (i) the filing
of such Election Notice or (ii) the date on which the cash payment would
otherwise be payable (such later date being the “Effective Date”), while such
Election Notice remains in effect.

 

(b)                                 The number of Deferred Share Units to be
received by the Member will be calculated by dividing (i) the cash payment to
which the Member would otherwise be entitled, by (ii) the Market Price at the
Effective Date.

 

(c)                                  Deferred Share Units credited to a Member
in accordance with any provision of this agreement shall be recorded by the
Corporation in the Member’s Deferred Share Unit Account (as defined below) as
soon as reasonably practicable thereafter.

 

4.6                                                                              
[Intentionally Left Blank]

 

4.7                                                                              
Deferred Share Unit Account.

 

An account, to be known as a “Deferred Share Unit Account”, shall be maintained
by the Corporation for each Member, in which shall be recorded all Deferred
Share Units credited to a Member from time to time.

 

4.8                                                                              
Dividends.

 

Whenever cash dividends are paid on the Shares, additional Deferred Share Units
will be credited to the Member’s Deferred Share Unit Account.  The number of
such additional Deferred Share Units will be calculated by dividing (i) the
dividends that would have been paid

 

6

--------------------------------------------------------------------------------


 

to such Member if the Deferred Share Units in the Member’s Deferred Share Unit
Account on the relevant dividend record date had been Shares, by (ii) the
closing price of the Shares on the TSX, the NYSE or other stock exchange where
the majority of the trading volume and value of the Shares occurs on the date of
payment of such dividend.  If on such date of payment there is not a closing
price of the Shares on any such exchange, then the opening price of the Shares
on the TSX, the NYSE or other stock exchange where the majority of the trading
volume and value of the Shares occurs on the first available date thereafter
will be used for purposes of (ii) above.

 

4.9                                                                              
Adjustments.

 

In the event of any stock dividend, stock split, combination or exchange of
Shares, merger, consolidation, spin-off or other distribution (other than normal
cash dividends) of the Corporation’s assets to shareholders, or any other
changes affecting the Shares, such proportionate adjustments shall be made with
respect to the number of Deferred Share Units outstanding under the Plan to
reflect such change or changes.

 

4.10                                                                        No
Price Adjustment.

 

For greater certainty, no additional Deferred Share Units will be granted to
such Member to compensate for a downward fluctuation in the price of the Shares,
nor will any other form of benefit be conferred upon, or in respect of, a Member
for such purpose.

 

ARTICLE 5

REDEMPTION ON RETIREMENT OR DEATH

 

5.1                                                                              
Redemption.

 

Subject to Section 5.2, the value (determined in accordance with Section 5.2) of
the Deferred Share Units credited to a Member’s Deferred Share Unit Account
shall be redeemable by the Member (or, where the Member has died, his or her
estate) at the Member’s option (or after the Member’s death, at the option of
his legal representative) following the event, including death, causing the
Member to no longer be an employee, officer or director of the Corporation (the
“Member’s Termination Date”).  The value of the Deferred Share Units shall be
redeemed by filing a written notice of redemption in the form of Schedule B
hereto with the Secretary of the Corporation, specifying: (i) either one or two
redemption dates; and (ii) the percentage of Deferred Share Units held by the
Member to be redeemed on each such redemption date (which when added together
shall equal 100%).  Each redemption date specified in the notice of redemption
shall occur during the period commencing at least five (5) business days
following the date on which such notice is filed with the Secretary of the
Corporation and ending not later than December 15 of the first calendar year
commencing after the Member’s Termination Date.  If no notice of redemption has
been filed by December 15 of the first calendar year after the Member’s
Termination Date, December 15 of the first calendar year after the Member’s
Termination Date will be deemed to be the redemption date for all of the
Member’s Deferred Share Units.

 

7

--------------------------------------------------------------------------------

 

5.2                                                                              
Payment of Redeemed Amount.

 

Subject to applicable income tax and other withholdings as required by law, the
value of the Deferred Share Units redeemed by or in respect of a Member shall be
paid to the Member (or if the Member has died, to his or her estate, as the case
may be) in the form of one or two lump sum cash payments, as applicable in
accordance with the Member’s notice of redemption, less the amounts required to
be withheld by applicable law, as soon as practicable after the applicable
redemption date, provided that in any event such payment date shall be no later
than December 31 of the first calendar year commencing after the Member’s
Termination Date.  The amount of the cash payment (or payments, as the case may
be) to be paid to the Member on the redemption date (or redemption dates, as the
case may be), before such withholdings, shall be determined by multiplying the
number of Deferred Share Units to be redeemed on a redemption date by the Market
Price on such redemption date.

 

ARTICLE 6

SHAREHOLDER RIGHTS

 

6.1                                                                              
No Shareholder Rights.

 

Deferred Share Units are not Shares and will not entitle a Member to any
shareholder rights, including, without limitation, voting rights, dividend
entitlement or rights on liquidation.

 

ARTICLE 7

ADMINISTRATION

 

7.1                                                                              
Unfunded Obligation.

 

Unless otherwise determined by the Board, the Plan shall remain an unfunded
obligation of the Corporation.

 

7.2                                                                              
[Intentionally left blank]

 

7.3                                                                              
Amendment and Termination.

 

The Plan may be amended or terminated at any time by the Board, except as to
rights already accrued hereunder by the Members.

 

7.4                                                                              
Costs of Administration.

 

The Corporation will be responsible for all costs relating to the administration
of the Plan.

 

8

--------------------------------------------------------------------------------


 

Schedule A to Deferred Share Unit Plan

(the “Plan”)

 

ELECTION NOTICE

 

Please complete one of Section 1 (Election Notice), Section 2 (Election to
Change Participation) or Section 3 (Election to Terminate an Earlier Election),
and return a signed and dated copy of this Schedule A to the Secretary of
Biovail Laboratories International SRL (the “Corporation”).

 

1.                                                                                     
ELECTION NOTICE

 

I hereby elect to participate in the Plan on the following basis, commencing
immediately, unless and until the election is terminated or changed in
accordance with a subsequently filed Election Notice, namely, to receive in
Deferred Stock Units, $                 of the amount otherwise payable to me in
cash by the Corporation.

 

2.                                                                                     
ELECTION TO CHANGE PARTICIPATION

 

I hereby elect, notwithstanding any previous election in the form of this
Election Notice, to change my election with respect to my participation in the
Plan, commencing immediately, unless and until the election is terminated or
changed in accordance with a subsequently filed Election Notice, namely, to
receive in Deferred Stock Units, $                 of the amount otherwise
payable to me in cash by the Corporation.

 

3.                                                                                     
ELECTION TO TERMINATE AN ELECTION

 

I hereby elect, by marking the box below this paragraph with an “X”, to
terminate my election under Section 4.2 of the Plan to receive the cash referred
to in that election as cash.

 

o  YES, I WISH TO TERMINATE MY MOST RECENT ELECTION UNDER SECTION 4.2 OF THE
PLAN.

 

I confirm that:

 

1.                                                                                      
I have received and reviewed a copy of the terms of the Plan and agreed to be
bound by such terms.

 

2.                                                                                      
I understand that I will not be able to cause the Corporation to redeem Deferred
Share Units granted under the Plan (“DSUs”) until I am no longer a director,
officer or employee of the Corporation.

 

3.                                                                                      
I recognize that when DSUs credited pursuant to an election made under Section 1
or 2 of this Election Notice are redeemed in accordance with the terms of the
Plan after I am no longer a director, officer or employee of the Corporation,
income tax and other withholdings as required will arise at that time that will
be my obligations (and not the Corporation’s, except as required by law).  Upon
redemption of the DSUs, the Corporation will make all appropriate withholdings
as required by law at that time.

 

--------------------------------------------------------------------------------


 

4.                                                                                     
The value of DSUs are based on the value of the common shares of the Biovail
Corporation and therefore are not guaranteed.

 

5.                                                                                     
No funds will be set aside to guarantee the payment of DSUs.  Future payment of
DSUs will remain an unfunded liability recorded on the books of the Corporation.

 

The foregoing is only a brief outline of certain key provisions of the Plan. 
For more complete information, reference should be made to the Plan in its
entirety.

 

 

 

 

 

 

   Date

 

(Signature of Member)

 

 

 

 

 

 

 

 

 

 

 

(Name of Member)

 

2

--------------------------------------------------------------------------------


 

Schedule B to Deferred Share Unit Plan

(the “Plan”)

 

REDEMPTION NOTICE

 

I hereby advise Biovail Laboratories International SRL (the “Corporation”) that
I wish to redeem all the Deferred Share Units credited to my account under the
Plan on the following redemption date or dates, which in each case shall be at
least five (5) business days following the date on which this notice is filed
with the Corporation but no later than December 15 of the first calendar year
commencing after the year in which I ceased to be a director, officer or an
employee of the Corporation:

 

Amount of Deferred Share Units
(expressed as a percentage
totalling 100%)

 

Redemption Date

 

1.

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

   Date

 

(Signature of Member)

 

 

 

 

 

 

 

 

 

 

 

(Name of Member)

 

If this Redemption Notice is signed by a beneficiary or legal representative,
documents providing the authority of such signature must accompany this
Redemption Notice.

 

--------------------------------------------------------------------------------
